DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa et al., “”DNA nanoswitches: a quantitative platform for gel-based biomolecular interaction analysis,” Nature Methods| vol. 12 no. 2| February 2015 pp. 123-126 and including Supplementary Information (hereafter “Koussa”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 meets all of the limitations of clam 39 except for “a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches...”, which is obvious.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	
To wit,
claim 39

    PNG
    media_image1.png
    60
    388
    media_image1.png
    Greyscale


claim 9 of U.S. Patent No. 10,823,699 B2 (claim 9 depends from claim 1)

    PNG
    media_image2.png
    71
    377
    media_image2.png
    Greyscale


	------------------------------------------------
claim 39

    PNG
    media_image3.png
    97
    678
    media_image3.png
    Greyscale




claim 9 of U.S. Patent No. 10,823,699 B2 (claim 9 depends from claim 1)

    PNG
    media_image4.png
    123
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    82
    442
    media_image5.png
    Greyscale



claim 39

    PNG
    media_image6.png
    171
    680
    media_image6.png
    Greyscale








claims 9 and 4 of U.S. Patent No. 10,823,699 B2 (claims 9 and 4 each depend from claim 1)

    PNG
    media_image7.png
    198
    422
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    137
    454
    media_image8.png
    Greyscale

---------------------------------------------------------
claim 39

    PNG
    media_image9.png
    257
    694
    media_image9.png
    Greyscale



claim 9 of U.S. Patent No. 10,823,699 B2 (claim 9 depends from claim 1)


    PNG
    media_image10.png
    130
    407
    media_image10.png
    Greyscale

As for the claim 39 limitation “a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches...[italicizing by the Examiner]”, Koussa discloses gel-based electrophoresis biomolecular interaction analysis involving contacting a sample fluid with nanoswitches that bind at least one biomarker and allowing electrophoretic separation along a separation medium of the biomarker-bound nanoswitches and unbound nanoswitches.  See Koussa the title, abstract, the first full paragraph on page 125, and Figure 3 and Supplementary Figure 5.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the separation medium in the biomarker detection cartridge of claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches as taught by Koussa because Koussa states,

    PNG
    media_image11.png
    420
    654
    media_image11.png
    Greyscale

See page 123.
	

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 40 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 40 is implied by the following limitation in claim 4 of U.S. Patent No. 10,823,699 B2 

    PNG
    media_image8.png
    137
    454
    media_image8.png
    Greyscale

Since the first biomarker is in the fluid (claim 1 of U.S. Patent No. 10,823,699 B2 ) the nanoswitch source must be configured to release the plurality of nanoswitches into the fluid when the nanoswitch source is contacted by the fluid in order to allow binding between the DNA nanoswitch and the first biomarker.  


Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 41 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,823,699 B2 meets the additional limitation of claim 41.  Note again that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21 together of U.S. Patent No. 10,823,699 B2 in view of Koussa. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18 and 21 together of U.S. Patent No. 10,823,699 B2 meets all of the limitations of clam 42 except for “a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches...”, which is obvious.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	
To wit,
claim 42 (claim 42 depends from claim 39)

    PNG
    media_image1.png
    60
    388
    media_image1.png
    Greyscale


claim 18 of U.S. Patent No. 10,823,699 B2 (claim 18 depends from claim 14)

    PNG
    media_image12.png
    40
    374
    media_image12.png
    Greyscale


	------------------------------------------------
claim 42 (claim 42 depends from claim 39)


    PNG
    media_image3.png
    97
    678
    media_image3.png
    Greyscale






claim 21 of U.S. Patent No. 10,823,699 B2 (claim 21 depends from claim 14)

    PNG
    media_image13.png
    99
    419
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    79
    424
    media_image14.png
    Greyscale



claim 42 (claim 42 depends from claim 39)


    PNG
    media_image6.png
    171
    680
    media_image6.png
    Greyscale








claims 14 and 18 of U.S. Patent No. 10,823,699 B2 (claim 18 depends from claim 14)


    PNG
    media_image15.png
    175
    439
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    129
    455
    media_image16.png
    Greyscale

claim 42

    PNG
    media_image17.png
    62
    697
    media_image17.png
    Greyscale








claim 14 of U.S. Patent No. 10,823,699 B2 (claim 18 depends from claim 14)

    PNG
    media_image18.png
    281
    429
    media_image18.png
    Greyscale

----------------------------------------------
claim 42 (claim 42 depends from claim 39) 

    PNG
    media_image9.png
    257
    694
    media_image9.png
    Greyscale







claim 14 of U.S. Patent No. 10,823,699 B2 (claim 18 depends from claim 14)


    PNG
    media_image19.png
    138
    420
    media_image19.png
    Greyscale

As for the claim 42 limitation (from underlying claim 39) “a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches...[italicizing by the Examiner]”, Koussa discloses gel-based electrophoresis biomolecular interaction analysis involving contacting a sample fluid with nanoswitches that bind at least one biomarker and allowing electrophoretic separation along a separation medium of the biomarker-bound nanoswitches and unbound nanoswitches.  See Koussa the title, abstract, the first full paragraph on page 125, and Figure 3 and Supplementary Figure 5.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the separation medium in the biomarker detection cartridge of claims 18 and 21 together of U.S. Patent No. 10,823,699 B2 to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches as taught by Koussa because Koussa states,

    PNG
    media_image11.png
    420
    654
    media_image11.png
    Greyscale

See page 123.


Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21 together of U.S. Patent No. 10,823,699 B2 in view of Koussa and further in view of Yi Wang US 2012/0055794 A1 (hereafter “Wang”).  Claim 42, from which claim 43 depends, has been addressed above.  The claims of U.S. Patent No. 10,823,699 B2 are silent as to whether “the removable barrier encapsulates the separation medium and the removable barrier is configured to be removed to thereby allow the separation medium be used to allow the electrophoretic separation.”  Wang discloses a monolithic electrophoresis flat gel system comprising a removable barrier (40) that encapsulates a separation medium (20) and the removable barrier is configured to be removed to thereby allow the separation medium be used to allow the electrophoretic separation (see the title, Abstract, and Figures 1A, 1B, and 7; and paragraph [0081]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a removable barrier as taught by Wang in the biomarker detection cartridge of claims 18 and 21 together of U.S. Patent No. 10,823,699 B2 in view of Koussa  because (1) the claims in 
U.S. Patent No. 10,823,699 B2 are silent as to what the removable barrier may be so it may presumably be one on in the art capable of the stated function for it in the claim, such as the one taught by Wang, and (2) Wang discloses that the removable barrier “. . . . prevents leakage of the buffer solution 50 residing inside the unit 10 during transport, handling and storage of such unit prior to use thereof . . . .”  See paragraph [0076].   


Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 45 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 45 is implied claim 13 – a electrophoresis test result cannot be indicated without first having read electrophoresis separation results.  


Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 46 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,823,699 B2 in meets the additional limitation of claim 46.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 46, from which claim 47 depends, has been addressed above.  As a first matter the Examiner will note that claim 47 only further modifies an alternative, and so optional, separation medium species in claim 46.  So, claim 47 cold be rejected on the same basis on which claim 49 has been rejected.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,823,699 B2 in meets the additional limitation of claim 47.


Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 48 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,823,699 B2 in meets the additional limitation of claim 48.


Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 49 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,823,699 B2 in meets the additional limitation of claim 49.


Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 49, from which claim 50 depends, has been addressed above.  As a first matter the Examiner will note that claim 50 only further modifies an alternative, and so optional, biomarker species in claim 49.  So, claim 50 cold be rejected on the same basis on which claim 49 has been rejected.  In any event, although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 10,823,699 B2 in meets the additional limitation of claim 50.


Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa and further in view of Choi et al., “Luteinizing hormone and human chorionic gonadotropin: distinguishing unique physiologic roles,” Gynecological Endocrinology, 2014; 30(3); 174-181 (hereafter “Choi”).  Claim 39, from which claim 51 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 10,823,699 B2 requires
    PNG
    media_image20.png
    78
    471
    media_image20.png
    Greyscale


So in light of claim 11 of U.S. Patent No. 10,823,699 B2 Ii would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the biomarker comprise luteinizing hormone (LH) and Chorionic Gonadotropin (p-hCG). because as shown by Choi they were known at the time of the effective filing date of the application to be useful indicators relating to ovulation, fertilization, and embryo development.  See in Choi the Abstract, Physiology of LH and hCG through the life stages – Fetal period , which begins on page 174, and see Roles of LH and hCG during ovulation and pregnancy – Ovulation,  Roles of LH and hCG during ovulation and pregnancy – Fertilization and implantation, on pages 176-177.

Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 12, 36,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 52 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,823,699 B2 requires that the fluid collector comprises “a cap configured to cover the fluid collector before fluid collection or after collection…” and claim 36 of U.S. Patent No. 10,823,699 B2, which although an independent claim, is for a biomarker detector cartridge having many of the features of independent claim 1 of the patent and also requires 

    PNG
    media_image21.png
    64
    469
    media_image21.png
    Greyscale

 Thus, the claimed cap is already suggested by the claims 12 and 36 of U.S. Patent No. 10,823,699 B2.  


Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 49,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 53 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 49 of U.S. Patent No. 10,823,699 B2, which although an independent claim, is for a biomarker detector cartridge having many of the features of independent claim 1 of the patent and also requires 

    PNG
    media_image22.png
    77
    447
    media_image22.png
    Greyscale


 Thus, the claimed nanoswitch source is already suggested by the claim 49 of 
U.S. Patent No. 10,823,699 B2.  


Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 54 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,823,699 B2 meets the additional limitaiot of claim 54 of the instant application.


Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 26,  and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa.  Claim 39, from which claim 55 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of U.S. Patent No. 10,823,699 B2, which although an independent claim, is for a biomarker detector cartridge having many of the features of independent claim 1 of the patent and also requires1 

    PNG
    media_image23.png
    69
    483
    media_image23.png
    Greyscale


 Thus, the claimed dye is already suggested by the claim 26 of U.S. Patent No. 10,823,699 B2. Also see Koussa Electrophoretic conditions in Supplementary Information, which discloses staining the separation medium (gel) and then visualizing it. 

Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa and further in view of Christopher Siebert US 3,616,387 (hereafter “Siebert”) or Klein et al. US 3,839,183 (hereafter “Klein”), or Hayashi et al. US 4,199,428 (hereafter “Hayashi”).  Claim 39, from which claim 56 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because having the biomarker detector cartridge of claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 as modified by  Koussa include a transfer portion as claimed in obvious over either Siebert, Klein, or Hayashi.  Siebert, Klein, and  Hayashi each discloses a transfer portion comprising one or more applicators, wherein the transfer portion is in fluid communication with an electrophoretic cell.  See in Siebert the title, Abstract, and Figures 1 and 3; in Klein see the title, Abstract, and Figures 1 and 3; and in Hayashi see the title, Abstract, and Figure 1.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a transfer portion as taught by Siebert, Klein, or Hayashi in the biomarker detector cartridge of claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 as modified by Koussa because as taught by Sieberrt, 

    PNG
    media_image24.png
    195
    442
    media_image24.png
    Greyscale

(see Siebert col. 1:55-65),
As taught by Klein

    PNG
    media_image25.png
    366
    438
    media_image25.png
    Greyscale

(see Klein col. 1:1-20), and as taught by Hayashi.



Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa and further in view of Siebert, Klein, or Hayashi.  Claim 56, from which claim 57 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 57 is taught by all of Siebert, Klein, and Hayashi.  See again the cited portions of Siebert, Klein, and Hayashi in the rejection of claim 56 above.


Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, and 9 together of U.S. Patent No. 10,823,699 B2 in view of Koussa and further in view of Siebert, Klein, or Hayashi.  Claim 57, from which 
claim 58 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 8 of U.S. Patent No. 10,823,699 B2 requires that “the electrophoretic cell comprises electrical contacts”, and (2) the electrophoretic cell will be inoperable without a power source.  
	









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 41, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “An integratable microfluidic cartridge for forensic swab samples lysis,” Forensic Science International: Genetics 8 (2014) 147-158 (“Yang”) as evidenced by Hopwood et al., “Integrated Microfluidic System for Rapid Forensic DNA Analysis: Sample Collection to DNA Profile,” Anal. Chem. 2010, 82, 6991-6999 (“Hopwood”), and in view of Fiore et al., “Ultrafast capillary electrophoresis isolation of DNA aptamer for the PCR amplification-based small analyte sensing,” frontiers in Chemistry, published 12 August 2015 (“Fiore”) and William Hunter US 2009/0061450 A1 (“Hunter”).

Addressing claims 39, Yang discloses a biomarker detector cartridge (see the title, Abstract, and Figure 2) comprising:
a cartridge body (Figures 1 and 2); 
a bodily fluid collector (swab head0 associated with the cartridge body (
(
    PNG
    media_image26.png
    50
    394
    media_image26.png
    Greyscale


See 2.1 Swab lysis cartridge designs on page 128.
)
and configured to receive a bodily fluid ( “Herein we present the design, fabrication and characterization of an integratable swab lysis cartridge module and the test results obtained from different types of commonly used forensic swab samples, including buccal, saliva, and blood swab samples, . . . .”  See the Abstract and the first sentence of 2.3 Swab sample preparation, which is on page 149.) ; and
an electrophoretic cell associated with the cartridge body and comprising a separation medium (

    PNG
    media_image27.png
    108
    392
    media_image27.png
    Greyscale

See page 151.
Note also the following in Hopwood

    PNG
    media_image28.png
    134
    386
    media_image28.png
    Greyscale

(see page 6995), which Yang refers to for details about the electrophoretic cell (

    PNG
    media_image29.png
    112
    387
    media_image29.png
    Greyscale

 ).
Yang, though, does not disclose “a nanoswitch source configured to be contacted by the fluid and comprising a plurality of nanoswitches of at least one type that bind at least one biomarker when the at least one biomarker is present in the fluid to thereby create biomarker-bound nanoswitches”.  
Fiore discloses capillary electrophoresis of PCR product fluid that has been contacted with a plurality of nanoswitches .  See the title, Abstract, and Figure 1.  The Examiner is construing St1-Chol and St2-Amp as nanoswitches.  Note also Applicant’s definition of “nanoswitches” in specification paragraph [0076].      
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide nanoswitches as taught by Fiore in the cartridge body of Yang because (1) Yang also discloses performing PCR before performing electrophoresis in a micro-scale channel ( 
    PNG
    media_image30.png
    107
    393
    media_image30.png
    Greyscale
   
See Yang page 151.); (2) Yang already provides multiple chambers (for example, C1, C2, and C3 in Figure 1), so to provide an additional chamber to store the nanoswitches (a nanoswitch source) would just be essentially duplication of parts; (3) both Yang and Fiore use fluorescence detection during the electrophoresis (see Yang page 154 and Fiore page 3 (“LIF detection”)), and (4) Fiore discloses the following benefits to using nanoswitches

    PNG
    media_image31.png
    370
    399
    media_image31.png
    Greyscale

As for the claim limitation “a nanoswitch source configured to be contacted by the fluid and comprising a plurality of nanoswitches of at least one type that bind at least one biomarker when the at least one biomarker is present in the fluid to thereby create biomarker-bound nanoswitches [italicizing by the Examiner]”  because Yang states, 

    PNG
    media_image32.png
    345
    624
    media_image32.png
    Greyscale

The Examiner is broadly construing such DNA “fingerprints” as biomarkers.
As for the electrophoretic cell “comprising a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches…”   it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a separation medium such as disclosed by in either System A or System B of Fiore if the separation medium disclosed in Yang (via Hopwood (see above)) is not found suitable because the separation medium of  System A and System B of Fiore are specifically for electrophoretic separation of the biomarker-bound nanoswitches
Although initially in this rejection the Examiner broadly construed placing a swab head into a chamber of the cartridge body of Yang as associating a bodily fluid collector to the cartridge body, alternatively, this limitation will be met by Hunter.  Hunter discloses a microfluidic cartridge body (see the Abstract and Figure 5) having a bodily fluid collector (300) that can be coupled to it.  See Figures 4, 6, and 7. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide for the cartridge body of Yang a bodily fluid collector that can be coupled to it as taught by Hunter because (1) the bodily fluid collector of Hunter comprises a swab (Hunter paragraph [0018]), so there would be no fundamental change in the body fluid collection method, (2) Hunter also discloses performing lysis and amplification (paragraph [0019]), (3) as taught by Hunter the sample on the swab may be sealingly stored alongside the cartridge, for bio-safety, until the assay is ready to be performed (Figures 1 and 2 and paragraph [0094]), and (4) the bodily fluid collector can be coupled to the cartridge in a leak-tight manner (see Hunter Figure 4 and paragraph [0099]).        


Addressing claim 41, for the additional limitation of this claim note the following in Hopwood

    PNG
    media_image33.png
    233
    556
    media_image33.png
    Greyscale

See Hopwood Figure 2D.
Addressing claim 45, for the additional limitation of this claim see in Yang the first full paragraph in the second column on page 151, noting especially “CCD acquisition”.

Addressing claim 46, for the additional limitation of this claim see again the portion of the rejection of underlying claim 39 dealing with the limitation  “comprising a separation medium configured to allow electrophoretic separation of the biomarker-bound nanoswitches and unbound nanoswitches of the plurality of nanoswitches…”, which is on page 29 of this Office Action.     

Addressing claim 47, as a first matte the Examiner will note that claim 47 only further modifies an alternative, and so optional, separation medium species in claim 46.  So, claim 47 cold be rejected on the same basis on which claim 49 has been rejected.  

Addressing claim 48, for the additional limitation of this claim note again in Yang,( “Herein we present the design, fabrication and characterization of an integratable swab lysis cartridge module and the test results obtained from different types of commonly used forensic swab samples, including buccal, saliva, and blood swab samples, . . . .”  See the Yang Abstract and also the first sentence of 2.3 Swab sample preparation, which is on page 149



Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as evidenced by Hopwood and in view of  Fiore and Hunter as applied to claims 39, 41, and 45-48 above, and further in view of Mathers et al. US 2011/0011742 A1 (“Mathers”).

Addressing claim 47, although Yang as evidenced by Hopwood and in view of  Fiore and Hunter does not disclose hang the separation medium be a gel that comprises agarose gel or a polyacrylamide gel, these gels as the most well-known electrophoresis separation media and are commonly used for separating biomolecule, especially nucleic acids.  
Mathers, for example, discloses a biomarker detector cartridge comprising: a cartridge body; a bodily fluid collector coupled to the cartridge body configured to collect a fluid comprising a biomarker for a biological event; an electrophoretic cell coupled to the cartridge body and comprising a separation medium.  See the title, Abstract and Figures 1, 3A, and 3B.  With regard to separation medium Mathers states, 

    PNG
    media_image34.png
    97
    322
    media_image34.png
    Greyscale

 
    PNG
    media_image35.png
    320
    324
    media_image35.png
    Greyscale


Thus, since barring a contrary showing, such as unexpected results, the choice of separation medium, especially of either the well-known agarose or polyacrylamide gel, would at best just be optimization for the sample type and biomarker of interest, and at the least just a matter of convenience as to the ease of preparing the separation medium.  




Allowable Subject Matter

Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 44 the combination of limitations requires “wherein the plurality of nanoswitches are in a dry form before the fluid is received by the bodily fluid collector, and wherein the removable barrier is configured to maintain a moisture or solvent level at the separation medium and maintain the nanoswitch source in the dry form before the fluid is received by the bodily fluid collector.”
	In contrast, there is no suggestion in any of the claims in  U.S. Patent No. 10,823,699 B2 or in Koussa or Wang of having the plurality of  nanoswitches be in a dry form before the fluid is received by the bodily fluid collector.  In Wang the nanoswitiches were in solution form before being used in the experiments (see step “j” in Supplementary Information 3.3.4 of 3. Building the construct: and see the first paragraph of 4. On-rate Experiments; in Koussa Supplementary Information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well-known in the electrophoresis art that stains are used to visualize compounds of interest in a separation medium after electrophoresis has been performed.